Citation Nr: 0507098	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for VA benefits.

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The appellant claims that he had service in the Commonwealth 
Army of the Philippines, United States Armed Forces in the 
Far East from November 1941 to July 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 administrative decision of 
the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
the appellant's claim to reopen for entitlement to VA 
benefits.


FINDINGS OF FACT

1.  In a September 2002 decision, the RO denied the 
appellant's claim for VA benefits.  He was informed of the 
decision and of the right to appeal.

2.  Since the last decision, the appellant has not submitted 
evidence which relates to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 decision denying the appellant's claim 
for VA benefits is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has not been received to reopen 
the claim for eligibility for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This law 
defines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VA has a duty to notify the claimant 
of the evidence and information necessary to substantiate his 
claim and a duty to inform the claimant of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

In the instant case, VA has made efforts to develop the 
record.  The appellant seeks basic eligibility for VA 
benefits.  A prerequisite for such eligibility is valid 
service, which may only be verified by the service 
department.  VA requested verification from the service 
department in April 1995.  The service department replied, on 
VA Form 21-3101, in June 1995, that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The appellant was notified of 
this finding in the March 2003 decision, and was informed 
that he would need to submit new and material evidence which 
would provide a reasonable factual basis upon which to 
reconsider his entitlement to VA benefits or to request 
reverification of alleged military service.  The AOJ also 
provided the veteran with the definition of new and material 
evidence in the March 2003 decision.  

Findings by the United States service department as to 
qualifying service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  See 38 C.F.R. 
§ 3.203 (2004); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  There is nothing in the record on appeal to suggest 
that VA is required to seek another certification from the 
service department.  The VCAA clearly states that VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  VA has 
done everything reasonably possible to assist the claimant.  
The appellant's claim must fail as a matter of law.  No 
amount of notice can change the appellant's legal status.  
The legal outcome is clearly dictated by existing law 
regardless of any further notice the appellant may receive.  
Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In a September 2002 decision, the RO denied the appellant's 
claim for eligibility for VA benefits.  The appellant was 
notified of the decision and his appellate rights.  He did 
not appeal, and that decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  However, 
the claim may be reopened upon the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The specific matter under consideration is eligibility for VA 
benefits, which is based upon whether the appellant was a 
veteran.  The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2004).

Service is included, for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40 (2004).

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41 (2004).  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Verification of service was requested in 1995.  On VA Form 
21-3101, dated in June 1995, it was noted that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

In conjunction with his claim to reopen, the appellant has 
submitted a Certification from the Armed Forces of the 
Philippines and an Affidavit for Philippine Army Personnel.  
These items do not constitute new and material evidence since 
they were previously submitted in conjunction with the 
appellant's prior claim.  

The appellant has also submitted private medical records.  
These documents are not new and material evidence because 
they do not raise a reasonable possibility of substantiating 
the claim.  They are not from the United States military and 
thus are not acceptable for purposes of verifying valid U.S. 
military service.  VA is prohibited from finding, on any 
basis other than a United States service department document 
or United States service department verification, that a 
particular individual served in the U.S. Armed Forces.  
Private medical records do not raise any reasonable 
possibility of substantiating the appellant's claim.

Based on the foregoing, the Board finds that the appellant 
has not submitted new and material evidence, and the claim to 
reopen for eligibility for VA benefits is denied.



ORDER

The claim to reopen for eligibility to VA benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


